DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what “size” refers to in claims 2 and 10. The size of the beam can pertain to amplitude, wavelength or distance traveled. Examiner will interpret the “size” to be wavelength.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 9, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu KR 20170135065.
The applied reference has a common ASSIGNEE with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
As to claim 1, Liu teaches “A method of inspecting a structure ([0007]), the method comprising: receiving a first ultrasonic signal generated from a target structure by a first laser beam, the first ultrasonic signal being generated by providing the first laser beam generated from a first excitation unit to the target structure ([0007]; Figure 1 #111); receiving a second ultrasonic signal generated from the target structure by a second laser beam, the second ultrasonic signal being generated by providing the second laser beam generated from a second excitation unit to the target structure, the second excitation unit and the second laser beam being different from the first excitation unit and the first laser beam ([0007]; Figure 1 #112), respectively; receiving a third ultrasonic signal generated from the target structure by the first laser beam and the second laser beam, the third ultrasonic signal being generated by simultaneously providing the first laser beam and the second laser beam to the target structure ([0032]); and determining whether the target structure is damaged based on a first ultrasonic frequency spectrum, a second ultrasonic frequency spectrum and a third ultrasonic frequency spectrum that are obtained by converting the first ultrasonic signal, the second ultrasonic signal and the third ultrasonic signal, respectively ([0034]).”

As to claim 9, Liu teaches “An inspection system (Figure 1) comprising: a first excitation unit configured to generate a first laser beam (Figure 1, #111; [0031]; [0031]); a second excitation unit configured to generate a second laser beam (Figure 1, #112; [0031]; [0031]), the second excitation unit and the second laser beam being different from the first excitation unit and the first laser beam ([0031]), respectively; a sensing unit configured to ([0032]; [0033]; Figure 1, #120) generated from the target structure by the first laser beam and the second laser beam, the first ultrasonic signal being generated by providing the first laser beam to the target structure, the second ultrasonic signal being generated by providing the second laser beam to the target structure, the third ultrasonic signal being generated by simultaneously providing the first laser beam and the second laser beam to the target structure ([0033]); and a control unit (Figure 1, #130) configured to determine whether the target structure is damaged based on a first ultrasonic frequency spectrum, a second ultrasonic frequency spectrum and a third ultrasonic frequency spectrum that are obtained by converting the first ultrasonic signal, the second ultrasonic signal and the third ultrasonic signal, respectively ([0034; [0035]).”

As to claims 2 and 10, Liu teaches “wherein the first laser beam has a first size, and the second laser beam has a second size smaller than the first size ([0008] teaches low and frequency. The size can be interpreted as wavelength with the lower frequency having a longer wavelength therefore having a larger size).”

As to claim 4 and 12, Liu teaches “wherein at least one of the first size and the second size is changeable by the control unit ([0093]).”

Allowable Subject Matter
Claims 3, 5, 6, 7, 8, 11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TARUN SINHA/Primary Examiner, Art Unit 2863